           Case 2:10-cr-00336-RAJ Document 79-9 Filed 04/19/19 Page 1 of 1



Date: April 15, 2019
From: Paul Harshman
8106 74​th​ PL NE
Marysville, Washington 98270

      To:        The Honorable Richard A. Jones
      United States Courthouse
      700 Stewart Street, Suite 13128
      Seattle, WA 98101-9906

     Subject: Reference letter for Colton Harris-Moore

I first met Colton a day or two before his 5​th birthday going to view a property we would soon purchase. Colton
stopped me and my wife and he invited us to his birthday party. Over the next 6+ years I got to know Colton as a
caring loving person. He often visited and loved working in our garden and playing with our dogs.

I lost contact with Colton when we moved, he was about 11-12 years old. When I read of his troubles several years
later I were surprised, but knew of some of the tough situation he had grown up in. After Colton was convicted I
wrote a letter to his attorney in support of Colton, but did not make connection directly with Colton until a year before
he was released from prison.

What I have found since I reconnected with Colton is the same loving and caring person I knew before. Since then
Colton has shown me these characteristic by taking responsibility for the mistakes he made and his strong desire to
fully make restitution for his mistakes. I have talked to Colton about his past decision to break laws and he has
always taken full responsibility. This responsibility extends to his commitment to pay his restitution.

Since Colton’s release he has committed no crimes and has worked with dedication to meet all of his obligations
including the requirements of probation. Probation has been in place for over two years now and continuing this is a
cost to the judicial system and it slows Colton’s ability to fully pay his restitution. The stigma of probation hurts job
and business opportunities and travel limitations further limit opportunities to make the significant financial gains
required to pay full restitution.

I have regular contact with Colton, I consider him family, and welcome him into my home anytime without any
reservations. I know he is a good person working to prove he knows what he did was wrong, will never do something
like that again, and wants to make all restitution as soon as possible.
Thank you for your considerations.

Paul Harshman
